DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iburg (WO 2016/203394 A1, see US 2019/0193144 A1 for English translation, cited by applicant) in view of Wagner, Jr. (US 3,302,255, hereinafter Wagner) and Sugiyama (JP S61-092439 U, cited by applicant).
Re Claim 1. Iburg teaches a casting mold molding machine (Fig. 3) comprising a green sand mold molding sensor comprising a pressure sensor (Fig. 5, items 30 & 30’) for evaluating moldability of a green sand mold molded by a casting mold molding machine and a plate (item 46) having a model (item 44) attached hereto, wherein a plurality of the pressure sensors are embedded in a plate (Fig. 5), and a pressure-receiving surface of the plurality of the pressure sensors and surface of the plate are in a flush state (Fig. 5), the plate is divided into a central plate having the model attached thereto and a peripheral plate in which the pressure sensor is embedded (Fig. 5).
Iburg fails to specifically teach that the plurality of sensors is embedded on the peripheral plate and that the central plate is configured so as to be attachable and detachable.   
 
The invention of Wagner encompasses mold pattern arrangement. Wagner teaches that the central plate (Fig. 1, item 11) is configured so as to be attachable and detachable.
In view of Wagner, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg to have the central plate attachable and detachable, since Wagner teaches the advantage of doing it, which is to simplify changing of patterns (P1).

The invention of Sugiyama encompasses green sand molding machine. Sugiyama teaches that the plurality of sensors is embedded on the peripheral plate (Fig. 1, items 8 on item 4).
In view of Sugiyama, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg in view of Wagner to have a plurality of sensors embedded on the peripheral plate; since Sugiyama teaches the advantage of doing it, which is to check the hardness of the mold easily at the time of molding (p.2). 

Re Claim 2. The combination teaches wherein the plate having the model attached thereto is a member that constitutes a part of a boundary of a molding space defined by the plate and a metal flask during green sand mold molding by the casting mold molding machine (Iburg, Fig. 5).  

Re Claim 3. The combination teaches wherein the pressure sensor is embedded between a wall of a metal flask and the model in the plate at the time of green sand mold molding (Iburg, Fig. 5).

Re Claim 4. The combination fails to specifically teaches that that plate is configured to be rectangular. However, the shape of the plate would depend on the shape of the mold to be produced. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg in view of Wagner and Sugiyama to employ a rectangular shape plate to produce a mold with a rectangular cross-section. 
In addition, Iburg and Sugiyama teaches two pressure sensors. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg in view of Wagner and Sugiyama the employ at least four sensors in the four corners of the plate to measure the pressure more accurately.  

Re Claim 9. The combination fails to teach that the pressure sensor is fixed to the plate by a screwing means.  
However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg in view of Wagner and Sugiyama to fix the pressure sensor to the plate by a screwing means, since screwing means is a well-known element for fixing two components together.

Re Claim 10. Iburg is not tied to a specific type of the pressure sensor (para. 37-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg in view of Wagner and Sugiyama to employ a fluid sensor, since using a known pressure sensor is within purview of one skill in the art.  

Re Claim 11. The combination fails to teach that the pressure sensor has a pressure-receiving surface that is 5-30 mm in diameter.
	However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg in view of Wagner and Sugiyama to have a pressure-receiving surface to be 5-30 mm in diameter, to maximize the pressure detecting area, while minimizing the area occupied by the sensor.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iburg in view of Wagner and Sugiyama as applied to claim 1 above, and further in view of Kaneto et al. (US 2002/0129917 A, hereinafter Kaneto, cited by applicant).
Iburg in view of Wagner and Sugiyama fails to specifically teach that the casting mold molding machines is a flask molding machine and the plate is placed on a carrier.

The invention of Kaneto encompasses apparatus for compacting molding sand. Kaneto teaches that the casting mold molding machines is a flask molding machine (para. 9) and the plate (Fig. 1, item 1) is placed on a carrier (item 19/19a & 19b) to move and change the plate easily (para. 25 & 28).
In view of Kaneto, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg in view of Wagner and Sugiyama to employ a flask molding machine, since using a well-known mold making apparatus is within purview of one skill in the art; and place the plate on a carrier, since Kaneto teaches the advantage of doing it, which is to move and change the plate easily (para. 25 & 28).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iburg in view of Wagner and Sugiyama as applied to claim 1 above, and further in view of Hadano et al. (8,616,263 B2, hereinafter Hadano, cited by applicant).
Re Claim 7. Iburg teaches that the casting mold molding machine is a flaskless molding machine but fails to specifically teach that the model is attached to both surfaces of the plate.

 The invention of Hadano encompasses molding machine. Hadano teaches that the model is attached to both surfaces of the plate (Fig. 12, item 24, C8/L57-59).
In view of Hadano, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg in view of Wagner and Sugiyama to have the model attached to both surfaces of the plate, since once can make both upper and lower molds at the same time.

Re Claim 8. Hadano teaches that the plate is placed on a shuttle dolly (Fig. 12, item 22).
In view of Hadano, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Iburg in view of Wagner and Sugiyama to place the plate on a shuttle dolly to shuttle in and out the plate easily (Fig. 9 & 13).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New limitations are addressed by newly cited reference, Wagner and newly applied reference, Sugiyama. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

12/5/2022